Citation Nr: 0308378	
Decision Date: 05/02/03    Archive Date: 05/15/03

DOCKET NO.  02-05 504	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a bilateral wrist 
condition.  

2.  Entitlement to an increased initial rating for service-
connected scar of the left shoulder, currently rated 10 
percent disabling.  

(The issue of entitlement to an increased initial rating for 
migraine headaches will be the subject of a later decision.)


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel

INTRODUCTION

The veteran served on active duty from March 1997 to October 
2000.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an August 2001 rating decision from 
the Medical & Regional Office Center in Fort Harrison, 
Montana.  In December 2001, the veteran's claims file was 
transferred to the Roanoke, Virginia, VA RO.  

The Board has recharacterized the increased-rating issues on 
appeal as involving the propriety of the initial ratings 
assigned, in light of the distinction noted in Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).

The Board is undertaking additional development on the issue 
of entitlement to an increased initial rating for migraine 
headaches pursuant to authority granted by 67 Fed. Reg. 
3,099, 3,104 (Jan. 23, 2002) (to be codified at 38 C.F.R. § 
19.9(a)(2)).  When it is completed, the Board will provide 
notice of the development as required by Rule of Practice 
903.  67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to be 
codified at 38 C.F.R. § 20.903).  

After giving the notice and reviewing your response to the 
notice, the Board will prepare a separate decision addressing 
this issue.  


FINDINGS OF FACT

1.  There is no competent evidence that the veteran currently 
has a condition of either wrist.

2.  The veteran's scar of the left shoulder is manifested by 
a 2.5 by 1 centimeter tender, hypertrophic, slightly 
erythematous scar on the left anterior shoulder, with 
decreased sensation over a one-centimeter area around the 
scar, without limitation of function of the left shoulder.
CONCLUSIONS OF LAW

1.  Entitlement to service connection for a bilateral wrist 
condition is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 
1991 & Supp. 2002).

2.  The schedular criteria for an initial rating in excess of 
10 percent for the veteran's scar of the left shoulder have 
not been met.  38 U.S.C.A. § 1155, 5107 (West 1991 & Supp. 
2002); 38 C.F.R. § 4.118, Diagnostic Code 7804, 7805 (2002); 
67 Fed. Reg. 49,596 (July 31, 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

During the pendency of the claim, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was signed into law.  In addition, regulations 
implementing the VCAA (codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West Supp. 2001)), were 
published at 66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 
(2002)).  The Board will assume for the purpose of this 
decision that the liberalizing provisions of the VCAA and the 
implementing regulations, to include the notice and duty to 
assist provisions, are applicable to the issues on appeal.

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

In March 2002, the RO issued a statement of the case 
specifically informing the veteran of the VCAA, the evidence 
and information necessary to substantiate her claim, the 
information and evidence that she should submit and the 
assistance that VA would provide in obtaining evidence and 
information in support of her claims.  Specifically, it 
informed the veteran that the VA will obtain records of any 
federal agency, will make reasonable efforts to obtain 
records not in the custody of a federal agency, and outlined 
the information needed from the veteran to obtain such 
records.  The statement of the case also notified the veteran 
that there was no current or inservice diagnosis of any wrist 
or hand disability.  Therefore, the Board is satisfied that 
the RO has complied with the notification requirements of the 
VCAA.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

Service Connection for a Bilateral Wrist Condition

The veteran's service medical records show that, in October 
1999, the veteran complained of hand pain and fatigue.  An 
assessment of normal hand examination with recount of overuse 
was given.  

In April 2000, the veteran complained of tingling and 
weakness in both wrists and hands, right greater than left, 
for the past several months.  The only alleviating factor was 
rest and abstaining from activities.  Examination noted 4+/5 
grip strength on the right and 5/5 on the left.  Some 
bilateral hypothenar atrophy was noted.  Phalen's and Tinel's 
tests were positive.  An assessment of symptoms suggesting 
carpal tunnel syndrome was given.  

In May 2000, the veteran underwent electromyogram (EMG) 
testing.  No evidence of carpal tunnel syndrome or neural 
entrapment of the ulnar or radial nerve was noted.  An 
assessment of bilateral wrist and hand pain clinically 
resembling carpal tunnel syndrome, despite negative EMG, was 
given.  Physical examination noted no thenar or interosseous 
atrophy, good grips, no paresthesias and no numbness.  Mild 
tenderness of the flexor and extensor tendons of the wrists 
was noted.  An assessment of bilateral overuse syndrome of 
the hands and wrists, right greater than left, was given.  
The veteran was to avoid lifting objects greater then five 
pounds or repetitive use of the hands and wrists, and was 
prescribed occupational therapy.  

In July 2000 it was noted that occupational therapy, 
ergonomic evaluation and rest had helped the condition 
tremendously.  Phalen's and Tinel's tests were negative at 
the elbows and wrists.  The flexor and extensor tendons at 
the wrist were normal.  The veteran was to resume her regular 
duties as tolerated.  

A VA examination was conducted in August 2000.  Neurological 
examination noted that the veteran's sensation and reflexes 
in the upper extremities were normal.  A nerve conduction 
velocity (NCV) and EMG of the right upper extremity and a 
limited NCV of the left upper extremity showed no evidence of 
neuropathy, plexopathy, radiculopathy or myopathy.  There was 
no diagnosis given pertaining to the veteran's wrists or 
hands.  

The veteran contends that she is suffering from a chronic 
condition and pain of her wrists and hands that she incurred 
in service.  

Service connection is granted for disability resulting from 
disease or injury incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Establishing service connection requires evidence of an 
etiologic relationship between a current disability and 
events in service or an injury or disease incurred there.  
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992), citing 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).

The Board notes the veteran's complaints of pain.  However, 
pain alone, without a diagnosed or identifiable underlying 
malady or condition, does not in and of itself constitute a 
disability for which service connection may be granted.  
Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).  
Congress specifically limited entitlement to service 
connected benefits to cases where there is a current 
disability.  "In the absence of proof of a present 
disability, there can be no valid claim."  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).

The Board notes that the veteran's service medical records 
indicate that she had mild tenderness of the flexor and 
extensor tendons of the wrists and was also diagnosed with 
overuse syndrome of the hands and wrists.  However, 
subsequent inservice examination noted that the hands and 
wrists were normal.  The Board notes that an assessments of 
symptoms suggesting carpal tunnel syndrome and bilateral 
overuse syndrome have been given in April and May 2000.  In 
July 2000, it was noted that occupational therapy, ergonomic 
evaluation and rest had helped the condition tremendously.  
Subsequently, however, the examiner who conducted the August 
2000 VA examination did not diagnose any underlying condition 
of either wrist or hand.  In essence, the veteran has not 
submitted a current medical diagnosis of a wrist or hand 
condition.  The only support for a current disability is 
found in the veteran's statements.  She is not qualified to 
render a medical diagnosis or a medical opinion.  Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993) (lay assertions of 
medical causation cannot constitute evidence to render a 
claim well grounded); Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992) (a witness must be competent for her statements or 
testimony to be probative as to the facts under 
consideration).

Therefore, service connection for a bilateral wrist condition 
is not warranted.  Where the preponderance of the evidence is 
against the claim, the benefit of the doubt rule is 
inapplicable.  38 U.S.C. § 5107(b); see also Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Increased Rating for a Scar of the Left Shoulder

In October 1998, a one and a half centimeter dermatofibroma 
was excised from the veteran's left lateral arm by a three-
centimeter incision.  

In January 2000, the veteran was diagnosed with a benign mole 
on her left shoulder.  

A VA examination was conducted in August 2000.  The veteran 
noted that a benign growth was excised from her left shoulder 
about a year and a half ago.  The veteran also stated that 
she had increased sensitivity over the scar.  Examination 
noted a 2.5 by 1-centimeter hypertrophic, slightly 
erythematous scar on the left anterior shoulder.  The scar 
was tender to palpation.  There was some decreased sensation 
over a one-centimeter area around the scar.  The examiner 
noted that the veteran had full range of motion and strength 
around the left shoulder.  The diagnosis was hypertrophic 
scar of the left shoulder.  

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities.  The percentage 
ratings represent, as far as can practicably be determined, 
the average impairment in earning capacity resulting from 
such diseases and injuries and their residual conditions in 
civil occupations.  Individual disabilities are assigned 
separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. 
§ 4.1, Part 4.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt 
regarding a degree of disability will be resolved in favor of 
the veteran.  See 38 C.F.R. § 4.3.

The veteran's scar of the left shoulder is rated 10 percent 
disabling under Diagnostic Code 7804.  Diagnostic Code 7804 
provides a 10 percent evaluation for superficial scars which 
are tender and painful on objective demonstration.  The 
veteran is rated under the highest possible evaluation 
pursuant to that Diagnostic Code.  An analogous Diagnostic 
Code under which the veteran could possibly rated is 
Diagnostic Code 7805 which states that scars can be rated on 
limitation of function of the affected part.  The August 2000 
VA examination noted that the veteran's shoulder had complete 
range of motion and strength, and therefore, any increased, 
initial rating under this Diagnostic Code is not warranted.  
Where the preponderance of the evidence is against the claim, 
the benefit of the doubt rule is inapplicable.  38 U.S.C. § 
5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 
(1990). 

The Board notes that final rules updating the portion of the 
Rating Schedule that pertain to skin disorders was recently 
changed, effective August 30, 2002, and as such, the revised 
regulations applies in this case.  See 67 Fed. Reg. 49,590-
49,599 (2002).  However, Diagnostic Code 7804, under which 
the veteran's scar is rated and the other Diagnostic Code for 
which the veteran's scar could be rated, Diagnostic Code 
7805, have not changed.  The veteran's 2.5 by 1-centimeter 
scar is not analogous to the "changed" Diagnostic Codes 
that pertain to large, deep scars or large scars that cause 
limitation of motion.  See 67 Fed. Reg. 49590-99 (2002).


ORDER

Service connection for a bilateral wrist condition is denied.

An increased initial rating for a scar of the left shoulder 
is denied.  



		
	D. C. Spickler 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

